

113 SRES 271 IS: Expressing the sense of the Senate that United States military assistance for Cambodia should be suspended until an independent and credible investigation occurs into the July 28, 2013, parliamentary elections, and election reforms are being implemented by the Government of Cambodia.
U.S. Senate
2013-10-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS1st SessionS. RES. 271IN THE SENATE OF THE UNITED STATESOctober 16, 2013Mr. Graham submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONExpressing the sense of the Senate that United States military assistance for Cambodia should be suspended until an independent and credible investigation occurs into the July 28, 2013, parliamentary elections, and election reforms are being implemented by the Government of Cambodia.Whereas independent domestic and international organizations have raised serious concerns regarding the integrity of the parliamentary elections held in Cambodia on July 28, 2013;Whereas, according to Human Rights Watch, the Cambodian government-controlled National Election Committee (NEC) has failed to address credible allegations of voter fraud and other irregularities or systematic unfairness in the election process;Whereas opposition Cambodia National Rescue Party (CNRP) leader Sam Rainsy noted in an October 7, 2013, Cambodia Daily op-ed article that the inaugural meeting of the newly formed government was boycotted by 55 CNRP-elected parliamentarians as a result of the refusal of the ruling Cambodian People's Party to address shocking election irregularities that allegedly denied CNRP additional parliamentary seats;Whereas United Nations’ Special Rapporteur for Human Rights in Cambodia Surya P. Subedi noted that it is critical for the new National Assembly to be represented by the two key parties, for the National Assembly to be truly representative of the whole of the Cambodian people and for it to be concluded that the right to vote was effectively exercised on 28 July;Whereas in a September 23, 2013, statement, the United States Embassy in Phnom Penh, Cambodia, called for a transparent review of irregularities in the July 28 national elections which would help efforts to assess and address flaws in the electoral process and give the Cambodian people greater confidence in the electoral system;Whereas the CNRP boycott calls into question the legitimacy of the Cambodian National Assembly and government; andWhereas the policy of the Administration of a strategic rebalance toward the Asia Pacific Region should include support for democracy, human rights, and justice in Cambodia: Now, therefore, be itThat it is the sense of the Senate that the United States should suspend military assistance for Cambodia until—(1)an independent and credible investigation occurs into the July 28, 2013, parliamentary elections in Cambodia, and any recommendations arising out of such investigation are fully implemented; and(2)the Government of Cambodia, in consultation with civil society and political parties in Cambodia, is implementing election reforms to prevent incidents of fraud and abuse in subsequent national and local elections in Cambodia.